SIGGINS, J., Concurring.
I fully concur in the decision of the court. I write separately to express my view that a civil action and subsequent appeal, even with calendar preference, will rarely provide an efficacious remedy to address a deficiency in the general planning process.
Work began to update Napa County’s (the county) housing element in January 2008, and it was adopted by the board of supervisors that June. This lawsuit was filed in November 2009. The trial court issued its statement of decision and ruled against plaintiffs on February 1, 2012. The briefing was complete in this court at the end of February 2013. The housing element is to next be revised and updated by June 2015. Thus, we are well into the planning period for the next update.
Against this backdrop, we are to consider whether a challenged plan actually complies in substance with every reasonable objective of the general plan statute. (Camp v. Board of Supervisors (1981) 123 Cal.App.3d 334, 348 [176 Cal.Rptr. 620].) If it does not, we may reject it and the county has 120 days to effectuate a compliant plan. (Gov. Code, § 65754.)
In a case like this one where the challengers point to no alternative that would readily fulfill the objectives of the statute, and none is readily apparent in the record, judicial rejection of the plan will only create more uncertainty. Here, I urge the county to carefully consider during this planning period the reservations expressed in Justice Poliak’s majority opinion of the feasibility of the selected sites, particularly Napa Pipe.
*1171The housing element law (Gov. Code, § 65580 et seq.) was intended to facilitate and expedite the construction of affordable housing (Gov. Code, § 65582.1). It is hard to discern the fulfillment of that statutory objective when repeatedly the housing envisioned in adopted plans exists only in concept on paper.
Appellants’ petition for review by the Supreme Court was denied October 16, 2013, S212740.